Citation Nr: 1753882	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  12-30 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for arteriosclerotic heart disease.


ATTORNEY FOR THE BOARD

K. Kleponis, Associate Counsel


INTRODUCTION

The appellant was a member of the Massachusetts Army National Guard from January 1977 to March 1997.  His periods of active duty for training (ACDUTRA) include a period from June 3, 1995 to June 17, 1995.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

This matter was most recently before the Board in December 2015, at which time it was remanded for additional evidentiary development, to include to verification of the appellant's periods of active duty, ACDUTRA, and INACDUTRA and to search for records related to the appellant's periods of hospitalization.  


FINDING OF FACT

The Appellant's arteriosclerotic heart disease had its inception during a period of ACDUTRA.


CONCLUSION OF LAW

The criteria for service connection for arteriosclerotic heart disease have been met.  32 U.S.C. § 503 (2012); 38 U.S.C. §§ 101, 105, 1110, 5107 (2012); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.303 (2017). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistant Act of 2000 (VCAA)

The appellant has not raised any issues regarding VA's duty to notify or assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Applicable Law

Service connection may be established for a disability resulting from a personal injury suffered or a disease contracted in the line of duty "in the active military, naval, or air service."  38 U.S.C. § 1110.  

The term "active military, naval, or air service" includes:  (1) active duty, (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C. § 101 (24); 38 C.F.R. §3.6(a).  

For purposes of service in the Army National Guard:  1) ACDUTRA means full time duty under section 316, 502, 503, 504, or 505 of Title 32 of the United States Code or other corresponding provisions of law and authorized travel to or from such duty, and 2) INACDUTRA means duty, other than full time duty, under sections 316, 502, 503, 504, or 505 of Title 32 of the United States Code or other corresponding provisions of law.  38 U.S.C. § 101 (22), (23); 38 C.F.R. § 3.6 (c), (d).

An injury or disease is incurred "in the line of duty" when the injury or disease occurs at almost any time during a veteran's active service, even while on leave, unless it is shown that the disease or injury was due to the claimant's willful misconduct.  38 U.S.C. § 105; Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).  Federal regulations hold that "a service department finding that injury, disease or death occurred in line of duty will be binding on the Department of Veterans Affairs" except for a few narrow exceptions related to misconduct.  38 C.F.R. § 3.1 (m). 

The standard of proof to be applied in a decision on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); see also 38 C.F.R. § 3.102.  "This unique standard of proof is in keeping with the high esteem in which our nation holds those who have served in the Armed Services.  It is in recognition of our debt to our veterans that society has through legislation taken upon itself the risk of error when, in determining whether a veteran is entitled to benefits, there is an 'approximate balance of positive and negative evidence.'  By tradition and by statute, the benefit of the doubt belongs to the veteran."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Analysis

The appellant asserts that his arteriosclerotic heart disease had its inception during a period of ACDUTRA with the Massachusetts National Guard, as evidenced by symptoms he experienced during such service.

In general, to establish service connection, a Veteran must show  1) the existence of a present disability; 2) in-service incurrence or aggravation of a disease or injury; and 3) a causal relationship between the present disability and the disease or injury incurred or aggravated during active service.  Holton, 557 F.3d at 1366.  

As a preliminary matter, the Board finds that it is clear that the first element has been met.  In March 2008, the appellant underwent quadruple bypass surgery after a cardiac catheterization revealed blockages in all of his coronary arteries.  At that time, he was diagnosed as having 3 Vessel Coronary Artery Disease.  More recently, in October 2015, the appellant went into cardiac arrest and underwent diagnostic cardiac catheterization that showed diffuse cardiac disease.  He had a stent and Implantable Cardioverter Defibrillator (ICD) placed at a follow up appointment.  Based on the foregoing, the Board finds that the appellant does have a current disability of arteriosclerotic heart disease.  

With respect to the second and third elements, the record on appeal shows that in June 1995, during a period of ACDUTRA at Fort Drum, the appellant experienced an episode of chest pain.  At that time, a cardiac workup was negative and he was diagnosed as having left side somatic pain and mild anemia.  This event was documented with a DA 2173, two DD 689's, and a Report of Investigation, Line of Duty and Misconduct Status Form (DD 261), which were completed by the appellant's commanding officer, service department medical staff, and service department investigators.  The appellant's June 1995 DA 2173 records that he was on ACDUTRA status under authority of 38 U.S.C. § 503 when he had an onset of temporary somatic pain and mild anemia in the line of duty.  The appellant's first June 1995 DD 689 lists his illness as chest pain and the second June 1995 DD 689 records the appellant's illness as pain on the left side of his body incurred in the line of duty.  Finally the appellant's October 1995 DD 261 reports that he had left sided somatic pain and mild anemia, incurred in the line of duty while on a period of ACDUTRA.  

The appellant gave multiple statements relating to the symptoms he experienced in June 1995 to various medical professionals, which he is competent to give.  Layno, 6 Vet.App. at 469-70.  The appellant consistently related that he had chest pain, pain on the left side of his face, down his left arm and side and pain in his left leg that felt like numbness and like an electric shock, and a general feeling of illness.  The Board finds the appellant's statements credible and note that they are consistent with the clinical and personnel records of the incident.

In March 2012, the appellant underwent a VA examination in connection with his claim.  The examiner reviewed the appellant's claims file and found that the appellant's current disability is at least as likely as not related to the appellant's period of ACDUTRA in July 1995.  The examiner explained that, although the appellant was not diagnosed as having coronary artery disease during that period of ACDUTRA, his symptoms at that time likely represented the onset of cardiac disease.  The examiner noted that the appellant had a strong family history of cardiac disease and was placed on medication to control hypertension and hypercholesterolemia, all of which were known risk factors for coronary artery disease.  He further explained that although the appellant was not diagnosed as having heart disease during that period of ACDUTRA, this was not dispositive as the appellant did not undergo an angiography at that time, which would have been dispositive of the presence or absence of that condition.  The examiner therefore concluded that July 1995 event represented the onset of cardiac disease which resulted in the subsequent need for bypass surgery.

The March 2012 opinion was offered by a qualified profession who is competent to diagnose heart disease and render an opinion on its cause.  The opinion considered the appellant's medical history and the relevant in-service records.  The Board finds this opinion to be highly probative. 

After resolving all reasonable doubt in the appellant's favor, the Board therefore finds that the appellant's present arteriosclerotic heart disease was incurred during service.  38 U.S.C. §§ 1110, 5107; Gilbert v. Derwinski, 1 Vet.App. 49, 54 (1990).


ORDER

Service connection for arteriosclerotic heart disease is granted.




____________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


